Filed Pursuant to Rule433 Registration Statement No.333-166301 Subject to Completion and Modification SLM FUNDING LLC HAS FILED A REGISTRATION STATEMENT (INCLUDING A PROSPECTUS) WITH THE SEC FOR THE OFFERING TO WHICH THIS COMMUNICATION RELATES.BEFORE YOU INVEST, YOU SHOULD READ THE PROSPECTUS IN THAT REGISTRATION STATEMENT AND THE OTHER DOCUMENTS SLM FUNDING LLC HAS FILED WITH THE SEC FOR MORE COMPLETE INFORMATION ABOUT SLM FUNDING LLC AND THIS OFFERING.YOU MAY GET THESE DOCUMENTS FOR FREE BY VISITING EDGAR ON THE SEC WEB SITE AT WWW.SEC.GOV.ALTERNATIVELY, SLM FUNDING LLC, ANY UNDERWRITER OR ANY DEALER PARTICIPATING IN THE OFFERING WILL ARRANGE TO SEND YOU THE PROSPECTUS IF YOU REQUEST IT BY CALLING 1-800-321-7179. Free-Writing Prospectus SLM Student Loan Trust 2012-5 Issuing Entity SLM Funding LLC Depositor Sallie Mae, Inc. Sponsor, Servicer and Administrator Student Loan-Backed Notes On or about July 19, 2012, the trust will issue: Class Principal Interest Rate Maturity Floating Rate Class A-1 Notes $ 280,000,000 1-month LIBOR plus% November 25, 2016 Floating Rate Class A-2 Notes $ 360,000,000 1-month LIBOR plus% June 25, 2019 Floating Rate Class A-3 Notes $ 575,000,000 1-month LIBOR plus% March 25, 2026 Floating Rate Class B Notes 1-month LIBOR plus% January 25, 2046 The trust will make payments primarily from collections on a pool of FFELP student loans.Interest and principal on the notes will be payable monthly on the 25th day (or if such day is not a business day, the next business day) of each calendar month, beginning in September 2012.In general, the trust will pay principal, sequentially, to the class A-1 notes, the class A-2 notes and the class A-3 notes, in that order, until each such class of notes is paid in full, and then to the class B notes until paid in full.Interest on the class B notes will be subordinate to interest on the class A notes and principal on the class B notes will be subordinate to both principal and interest on the class A notes.Credit enhancement for the notes consists of excess interest on the trust student loans, subordination of the class B notes to the class A notes, overcollateralization and the reserve account.In addition, the trust will deposit funds, on the closing date, into the capitalized interest account.These funds will be available only for a limited period of time.The interest rates on the notes will be determined by reference to LIBOR.A description of how LIBOR is determined appears under “Additional Information Regarding the Notes—Determination of Indices—LIBOR” in the base prospectus. Some or all of the class B notes may be retained by the depositor or an affiliate of the depositor.This free-writing prospectus also covers the resale of any such retained class B notes from time to time by the depositor or an affiliate of the depositor. We are offering the notes through the underwriters at the prices shown below when and if issued. We are not offering the notes in any state or other jurisdiction where the offer is prohibited. This document constitutes a “free-writing prospectus” within the meaning of Rule 405 under the Securities Act of 1933, as amended. The notes are asset-backed securities issued by and are obligations of the issuing entity, which is a trust.They are not obligations of or interests in SLM Corporation, the sponsor, administrator, servicer, depositor, any seller, any underwriter or any of their affiliates. The notes are not guaranteed or insured by the United States or any governmental agency. Joint Book-Runners BofA Merrill Lynch Credit Suisse J.P. Morgan July 9, 2012 The Information in this Free-Writing Prospectus The information contained herein refers to and supplements certain of the information contained in the Prospectus Supplement, dated July 9, 2012 (the “preliminary prospectus supplement”).Capitalized terms not defined herein shall have the meanings ascribed to such terms in the preliminary prospectus supplement. Rep Lines Below are the rep lines referred to in the final bullet point on page I-3 of Exhibit I to the preliminary prospectus supplement. Id TrustName DatedDate LoanType SubPct (%) SchoolType LoanStatus 180DaysDelinquent OriginationDate StatusEndDate RepayBeginDate OrigPrinBal ($) PrinBal ($) IntTBCBal ($) Loans 1 SLM 2012-5 4/30/2012 Stafford 47.5860% Other Repayment TRUE 1/15/2008 5/21/2009 - 50 2 SLM 2012-5 4/30/2012 Stafford 46.3930% Other Repayment TRUE 11/28/2007 6/25/2009 - 18 3 SLM 2012-5 4/30/2012 Stafford 0.0000% Other Repayment TRUE 1/4/2008 9/29/2008 - 1 4 SLM 2012-5 4/30/2012 Stafford 100.0000% Other Repayment TRUE 3/24/2008 11/1/2008 - 1 5 SLM 2012-5 4/30/2012 Stafford 45.3890% Other Repayment TRUE 3/26/2007 2/23/2009 - 17 6 SLM 2012-5 4/30/2012 Stafford 58.5730% Other Repayment TRUE 11/18/2006 5/23/2008 - 6 7 SLM 2012-5 4/30/2012 Stafford 70.9460% Other Repayment TRUE 1/6/2007 10/8/2008 - 5 8 SLM 2012-5 4/30/2012 Stafford 36.5650% Other Repayment TRUE 2/3/2005 11/15/2007 - 4 9 SLM 2012-5 4/30/2012 Stafford 59.3820% Other Repayment TRUE 5/16/2005 5/1/2008 - 8 10 SLM 2012-5 4/30/2012 Stafford 48.6680% Other Repayment TRUE 6/2/2006 11/27/2008 - 14 11 SLM 2012-5 4/30/2012 Stafford 100.0000% Other Repayment TRUE 6/2/2006 6/17/2007 - 1 12 SLM 2012-5 4/30/2012 Stafford 100.0000% Other Repayment TRUE 6/14/2006 2/24/2007 - 1 13 SLM 2012-5 4/30/2012 Stafford 100.0000% Other Repayment TRUE 12/17/2008 5/14/2010 - 65 14 SLM 2012-5 4/30/2012 Stafford 100.0000% Other Repayment TRUE 4/1/2009 12/29/2009 - 1 15 SLM 2012-5 4/30/2012 Stafford 100.0000% Other Repayment TRUE 9/20/2008 5/15/2009 - 2 16 SLM 2012-5 4/30/2012 Stafford 47.6090% Other Repayment TRUE 1/16/2008 11/22/2009 - 17 SLM 2012-5 4/30/2012 Stafford 61.9390% Other Repayment TRUE 1/5/2008 8/14/2009 - 78 18 SLM 2012-5 4/30/2012 Stafford 47.7050% Other Repayment TRUE 1/10/2008 1/13/2009 - 32 19 SLM 2012-5 4/30/2012 Stafford 52.6630% Other Repayment TRUE 1/31/2008 12/3/2008 - 9 20 SLM 2012-5 4/30/2012 Stafford 52.2900% Other Repayment TRUE 5/22/2007 9/13/2009 - 21 SLM 2012-5 4/30/2012 Stafford 51.9000% Other Repayment TRUE 3/14/2007 12/5/2008 - 55 22 SLM 2012-5 4/30/2012 Stafford 66.4170% Other Repayment TRUE 8/6/2007 1/14/2009 - 18 23 SLM 2012-5 4/30/2012 Stafford 49.2640% Other Repayment TRUE 4/20/2007 4/24/2008 - 9 24 SLM 2012-5 4/30/2012 Stafford 45.2450% Other Repayment TRUE 6/3/2005 10/1/2008 - 25 SLM 2012-5 4/30/2012 Stafford 58.7100% Other Repayment TRUE 9/4/2005 1/11/2008 - 13 26 SLM 2012-5 4/30/2012 Stafford 65.3470% Other Repayment TRUE 2/6/2005 11/22/2006 - 10 27 SLM 2012-5 4/30/2012 Stafford 100.0000% Other Repayment TRUE 9/28/2004 6/18/2006 - 1 28 SLM 2012-5 4/30/2012 Stafford 27.0470% Other Repayment TRUE 5/4/2005 11/10/2006 - 3 29 SLM 2012-5 4/30/2012 Stafford 48.0240% Other School FALSE 5/28/2006 1/10/2014 7/13/2014 30 SLM 2012-5 4/30/2012 Stafford 99.9620% Other School FALSE 11/10/2008 9/25/2013 3/25/2014 31 SLM 2012-5 4/30/2012 Stafford 48.0430% Other School FALSE 2/2/2008 10/6/2013 4/8/2014 32 SLM 2012-5 4/30/2012 Stafford 55.1870% Other School FALSE 6/1/2007 11/26/2013 5/29/2014 33 SLM 2012-5 4/30/2012 Stafford 53.0590% Other School FALSE 5/16/2005 2/7/2014 8/10/2014 34 SLM 2012-5 4/30/2012 Stafford 43.5110% Other Grace FALSE 5/31/2006 7/6/2012 7/13/2012 51 35 SLM 2012-5 4/30/2012 Stafford 91.4570% Other Grace FALSE 10/7/2008 8/3/2012 8/3/2012 36 SLM 2012-5 4/30/2012 Stafford 39.1340% Other Grace FALSE 4/10/2007 2/22/2013 2/3/2012 20 37 SLM 2012-5 4/30/2012 Stafford 48.9030% Other Grace FALSE 1/29/2008 7/16/2012 7/17/2012 38 SLM 2012-5 4/30/2012 Stafford 53.9380% Other Grace FALSE 5/28/2007 7/5/2012 7/7/2012 39 SLM 2012-5 4/30/2012 Stafford 50.5660% Other Grace FALSE 6/1/2005 7/11/2012 7/21/2012 40 SLM 2012-5 4/30/2012 Stafford 46.9460% Other Deferment FALSE 5/31/2006 8/23/2013 2/20/2009 41 SLM 2012-5 4/30/2012 Stafford 46.8280% Other Deferment FALSE 5/22/2006 12/8/2013 9/17/2008 40 42 SLM 2012-5 4/30/2012 Stafford 66.3280% Other Deferment FALSE 5/29/2006 7/30/2014 7/11/2008 24 43 SLM 2012-5 4/30/2012 Stafford 36.1530% Other Deferment FALSE 6/1/2006 5/31/2013 10/7/2007 7 44 SLM 2012-5 4/30/2012 Stafford 0.0000% Other Deferment FALSE 5/24/2006 5/31/2015 6/18/2007 1 45 SLM 2012-5 4/30/2012 Stafford 94.6220% Other Deferment FALSE 10/16/2008 8/9/2013 6/24/2010 46 SLM 2012-5 4/30/2012 Stafford 88.5830% Other Deferment FALSE 9/14/2008 9/9/2013 11/26/2009 59 47 SLM 2012-5 4/30/2012 Stafford 69.9780% Other Deferment FALSE 3/23/2008 2/24/2013 3/17/2009 9 48 SLM 2012-5 4/30/2012 Stafford 62.0840% Other Deferment FALSE 6/11/2007 12/9/2013 11/9/2009 70 49 SLM 2012-5 4/30/2012 Stafford 64.2420% Other Deferment FALSE 4/29/2007 10/2/2013 3/20/2009 3 50 SLM 2012-5 4/30/2012 Stafford 47.3480% Other Deferment FALSE 1/15/2008 7/20/2013 2/5/2010 51 SLM 2012-5 4/30/2012 Stafford 48.9780% Other Deferment FALSE 1/3/2008 11/1/2013 7/1/2009 52 SLM 2012-5 4/30/2012 Stafford 49.6680% Other Deferment FALSE 12/23/2007 11/9/2013 2/4/2009 53 SLM 2012-5 4/30/2012 Stafford 58.9700% Other Deferment FALSE 12/14/2007 3/16/2014 9/25/2008 54 SLM 2012-5 4/30/2012 Stafford 49.1080% Other Deferment FALSE 5/28/2007 9/2/2013 11/15/2009 55 SLM 2012-5 4/30/2012 Stafford 54.0660% Other Deferment FALSE 5/4/2007 12/1/2013 3/24/2009 56 SLM 2012-5 4/30/2012 Stafford 53.0970% Other Deferment FALSE 4/17/2007 1/4/2014 11/5/2008 57 SLM 2012-5 4/30/2012 Stafford 52.2050% Other Deferment FALSE 2/13/2007 1/14/2014 5/11/2008 58 SLM 2012-5 4/30/2012 Stafford 16.1390% Other Deferment FALSE 8/31/2006 4/14/2013 9/13/2007 10 59 SLM 2012-5 4/30/2012 Stafford 48.6620% Other Deferment FALSE 6/17/2005 8/20/2013 10/26/2008 60 SLM 2012-5 4/30/2012 Stafford 100.0000% Other Deferment FALSE 9/14/2005 5/30/2013 6/17/2006 - 1 61 SLM 2012-5 4/30/2012 Stafford 57.3200% Other Deferment FALSE 6/10/2005 12/24/2013 6/20/2008 62 SLM 2012-5 4/30/2012 Stafford 53.4370% Other Deferment FALSE 5/9/2005 1/12/2014 12/30/2007 63 SLM 2012-5 4/30/2012 Stafford 47.1520% Other Deferment FALSE 7/5/2005 7/7/2013 7/25/2007 78 64 SLM 2012-5 4/30/2012 Stafford 50.2670% Other Deferment FALSE 3/17/2005 11/6/2013 12/7/2006 34 65 SLM 2012-5 4/30/2012 Stafford 47.9610% Other Repayment FALSE 5/26/2006 11/19/2008 - 55 66 SLM 2012-5 4/30/2012 Stafford 38.3370% Other Repayment FALSE 5/31/2006 9/29/2008 - 38 67 SLM 2012-5 4/30/2012 Stafford 38.9200% Other Repayment FALSE 5/31/2006 11/12/2008 - 17 68 SLM 2012-5 4/30/2012 Stafford 36.3180% Other Repayment FALSE 5/17/2006 7/27/2008 - 24 69 SLM 2012-5 4/30/2012 Stafford 100.0000% Other Repayment FALSE 11/22/2008 9/2/2010 - 70 SLM 2012-5 4/30/2012 Stafford 97.4980% Other Repayment FALSE 10/26/2008 2/1/2010 - 60 71 SLM 2012-5 4/30/2012 Stafford 100.0000% Other Repayment FALSE 10/7/2008 10/23/2009 - 12 72 SLM 2012-5 4/30/2012 Stafford 44.5740% Other Repayment FALSE 1/15/2008 2/12/2010 - 73 SLM 2012-5 4/30/2012 Stafford 45.5850% Other Repayment FALSE 1/14/2008 11/10/2009 - 74 SLM 2012-5 4/30/2012 Stafford 43.5890% Other Repayment FALSE 1/10/2008 7/8/2009 - 75 SLM 2012-5 4/30/2012 Stafford 41.7770% Other Repayment FALSE 12/11/2007 11/10/2008 - 76 SLM 2012-5 4/30/2012 Stafford 47.2380% Other Repayment FALSE 6/2/2007 12/9/2009 - 77 SLM 2012-5 4/30/2012 Stafford 48.7930% Other Repayment FALSE 6/3/2007 9/19/2009 - 78 SLM 2012-5 4/30/2012 Stafford 44.2230% Other Repayment FALSE 4/26/2007 4/28/2009 - 79 SLM 2012-5 4/30/2012 Stafford 45.6920% Other Repayment FALSE 4/9/2007 10/11/2008 - 80 SLM 2012-5 4/30/2012 Stafford 47.1710% Other Repayment FALSE 6/14/2005 12/7/2008 - 81 SLM 2012-5 4/30/2012 Stafford 47.8210% Other Repayment FALSE 7/14/2005 1/28/2009 - 82 SLM 2012-5 4/30/2012 Stafford 50.9340% Other Repayment FALSE 6/27/2005 10/26/2008 - 83 SLM 2012-5 4/30/2012 Stafford 51.4010% Other Repayment FALSE 5/26/2005 6/19/2008 - 95 84 SLM 2012-5 4/30/2012 Stafford 46.3510% Other Repayment FALSE 5/28/2006 4/19/2009 - 85 SLM 2012-5 4/30/2012 Stafford 30.5860% Other Repayment FALSE 5/11/2006 1/8/2007 - 5 86 SLM 2012-5 4/30/2012 Stafford 41.0370% Other Repayment FALSE 5/26/2006 12/14/2008 - 87 SLM 2012-5 4/30/2012 Stafford 45.9350% Other Repayment FALSE 6/4/2006 3/14/2009 - 88 SLM 2012-5 4/30/2012 Stafford 49.0580% Other Repayment FALSE 5/26/2006 7/25/2008 - 89 SLM 2012-5 4/30/2012 Stafford 40.0050% Other Repayment FALSE 5/24/2006 11/19/2007 - 90 SLM 2012-5 4/30/2012 Stafford 99.7190% Other Repayment FALSE 11/28/2008 11/9/2010 - 91 SLM 2012-5 4/30/2012 Stafford 98.6980% Other Repayment FALSE 11/17/2008 6/16/2010 - 92 SLM 2012-5 4/30/2012 Stafford 99.7150% Other Repayment FALSE 10/19/2008 10/26/2009 - 93 SLM 2012-5 4/30/2012 Stafford 100.0000% Other Repayment FALSE 7/12/2008 12/14/2008 - 5 94 SLM 2012-5 4/30/2012 Stafford 100.0000% Other Repayment FALSE 8/15/2008 11/11/2009 - 1 95 SLM 2012-5 4/30/2012 Stafford 28.1130% Other Repayment FALSE 4/2/2007 3/22/2009 - 22 96 SLM 2012-5 4/30/2012 Stafford 58.2100% Other Repayment FALSE 3/10/2007 3/12/2009 - 3 97 SLM 2012-5 4/30/2012 Stafford 39.8020% Other Repayment FALSE 8/21/2007 11/15/2008 - 2 98 SLM 2012-5 4/30/2012 Stafford 43.3760% Other Repayment FALSE 12/24/2006 10/10/2008 - 4 99 SLM 2012-5 4/30/2012 Stafford 46.8800% Other Repayment FALSE 1/15/2008 5/22/2010 - SLM 2012-5 4/30/2012 Stafford 46.9120% Other Repayment FALSE 1/22/2008 2/9/2010 - SLM 2012-5 4/30/2012 Stafford 49.1000% Other Repayment FALSE 12/6/2007 12/30/2009 - 2 SLM 2012-5 4/30/2012 Stafford 47.8800% Other Repayment FALSE 1/7/2008 7/5/2009 - SLM 2012-5 4/30/2012 Stafford 48.1630% Other Repayment FALSE 12/10/2007 11/16/2008 - SLM 2012-5 4/30/2012 Stafford 30.6580% Other Repayment FALSE 3/14/2008 12/12/2008 - 6 SLM 2012-5 4/30/2012 Stafford 49.2850% Other Repayment FALSE 6/2/2007 5/7/2010 - SLM 2012-5 4/30/2012 Stafford 55.3070% Other Repayment FALSE 7/27/2006 2/25/2007 - 8 SLM 2012-5 4/30/2012 Stafford 52.2380% Other Repayment FALSE 5/24/2007 1/11/2010 - SLM 2012-5 4/30/2012 Stafford 50.0730% Other Repayment FALSE 5/22/2007 6/15/2009 - SLM 2012-5 4/30/2012 Stafford 47.5580% Other Repayment FALSE 4/23/2007 10/11/2008 - SLM 2012-5 4/30/2012 Stafford 47.1810% Other Repayment FALSE 10/20/2006 12/3/2007 - SLM 2012-5 4/30/2012 Stafford 48.2070% Other Repayment FALSE 6/10/2005 2/15/2009 - SLM 2012-5 4/30/2012 Stafford 47.7920% Other Repayment FALSE 2/14/2005 7/13/2006 - SLM 2012-5 4/30/2012 Stafford 50.0500% Other Repayment FALSE 6/12/2005 12/10/2008 - SLM 2012-5 4/30/2012 Stafford 52.4950% Other Repayment FALSE 6/21/2005 11/6/2008 - SLM 2012-5 4/30/2012 Stafford 46.0520% Other Repayment FALSE 6/21/2005 4/4/2008 - SLM 2012-5 4/30/2012 Stafford 48.4400% Other Repayment FALSE 6/17/2005 7/24/2007 - SLM 2012-5 4/30/2012 Stafford 39.6930% Other Forbearance FALSE 5/26/2006 9/3/2012 3/3/2009 SLM 2012-5 4/30/2012 Stafford 43.0900% Other Forbearance FALSE 5/20/2006 8/22/2012 5/18/2008 34 SLM 2012-5 4/30/2012 Stafford 54.7690% Other Forbearance FALSE 5/23/2006 8/3/2012 6/2/2008 21 SLM 2012-5 4/30/2012 Stafford 71.5580% Other Forbearance FALSE 6/30/2006 10/17/2012 6/16/2008 2 SLM 2012-5 4/30/2012 Stafford 100.0000% Other Forbearance FALSE 6/15/2006 6/19/2012 6/12/2007 1 SLM 2012-5 4/30/2012 Stafford 99.6950% Other Forbearance FALSE 11/26/2008 8/13/2012 8/11/2010 SLM 2012-5 4/30/2012 Stafford 100.0000% Other Forbearance FALSE 11/6/2008 8/26/2012 11/5/2009 12 SLM 2012-5 4/30/2012 Stafford 100.0000% Other Forbearance FALSE 7/10/2008 6/25/2012 3/26/2009 2 SLM 2012-5 4/30/2012 Stafford 44.2250% Other Forbearance FALSE 1/20/2008 8/25/2012 2/18/2010 SLM 2012-5 4/30/2012 Stafford 47.4460% Other Forbearance FALSE 1/2/2008 8/19/2012 6/14/2009 SLM 2012-5 4/30/2012 Stafford 46.3450% Other Forbearance FALSE 1/6/2008 9/23/2012 3/7/2009 SLM 2012-5 4/30/2012 Stafford 55.6600% Other Forbearance FALSE 12/21/2007 8/8/2012 7/25/2008 53 SLM 2012-5 4/30/2012 Stafford 44.9100% Other Forbearance FALSE 5/24/2007 8/28/2012 11/15/2009 SLM 2012-5 4/30/2012 Stafford 49.1510% Other Forbearance FALSE 4/30/2007 8/28/2012 2/28/2009 SLM 2012-5 4/30/2012 Stafford 48.5340% Other Forbearance FALSE 4/24/2007 9/2/2012 11/25/2008 SLM 2012-5 4/30/2012 Stafford 42.1410% Other Forbearance FALSE 2/17/2007 8/30/2012 6/8/2008 89 SLM 2012-5 4/30/2012 Stafford 59.6450% Other Forbearance FALSE 10/8/2006 8/22/2012 10/16/2007 9 SLM 2012-5 4/30/2012 Stafford 46.1990% Other Forbearance FALSE 6/12/2005 8/31/2012 11/1/2008 SLM 2012-5 4/30/2012 Stafford 62.0030% Other Forbearance FALSE 12/3/2004 9/4/2012 2/22/2006 3 SLM 2012-5 4/30/2012 Stafford 47.6010% Other Forbearance FALSE 5/22/2005 9/3/2012 1/11/2008 SLM 2012-5 4/30/2012 Stafford 55.5540% Other Forbearance FALSE 5/14/2005 8/31/2012 12/16/2007 85 SLM 2012-5 4/30/2012 Stafford 42.0430% Other Forbearance FALSE 7/1/2005 9/6/2012 9/22/2007 38 SLM 2012-5 4/30/2012 Stafford 52.6650% Other Forbearance FALSE 1/14/2005 8/16/2012 10/17/2006 12 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment TRUE 12/7/2007 12/7/2007 - 1 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment TRUE 10/16/2007 10/16/2007 - 1 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment TRUE 2/16/2008 2/16/2008 - 16 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment TRUE 12/21/2007 12/21/2007 - 7 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment TRUE 11/19/2008 11/19/2008 - 1 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment TRUE 10/16/2007 10/16/2007 - 3 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment TRUE 11/22/2007 11/22/2007 - 3 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment TRUE 4/4/2007 4/4/2007 - 7 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment TRUE 8/31/2006 8/31/2006 - 2 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment TRUE 9/10/2007 9/10/2007 - 1 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment TRUE 3/15/2007 3/15/2007 - 3 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment TRUE 9/25/2007 9/25/2007 - 1 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment TRUE 2/7/2007 2/7/2007 - 3 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment TRUE 8/17/2004 8/17/2004 - 1 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Deferment FALSE 9/5/2007 2/17/2014 9/5/2007 2 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Deferment FALSE 3/21/2008 4/11/2013 3/21/2008 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Deferment FALSE 2/20/2008 12/2/2012 2/20/2008 66 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Deferment FALSE 12/9/2007 7/30/2013 12/9/2007 58 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Deferment FALSE 12/21/2007 10/25/2012 12/21/2007 37 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Deferment FALSE 1/10/2008 10/16/2012 1/10/2008 1 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Deferment FALSE 4/22/2007 2/17/2013 4/22/2007 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Deferment FALSE 8/31/2006 6/30/2016 8/31/2006 1 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Deferment FALSE 5/14/2007 3/26/2013 5/14/2007 53 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Deferment FALSE 5/22/2007 2/3/2013 5/22/2007 41 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Deferment FALSE 4/13/2007 5/10/2013 4/13/2007 34 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Deferment FALSE 1/12/2007 11/28/2013 1/12/2007 8 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Deferment FALSE 6/29/2005 1/2/2013 6/29/2005 12 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Deferment FALSE 3/7/2006 6/9/2012 3/7/2006 2 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Deferment FALSE 7/3/2005 4/9/2013 7/3/2005 2 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Deferment FALSE 1/16/2005 8/23/2013 1/16/2005 5 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Deferment FALSE 12/23/2004 5/9/2015 12/23/2004 4 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Deferment FALSE 5/22/2005 1/19/2015 5/22/2005 3 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 1/22/2008 1/22/2008 - SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 1/23/2008 1/23/2008 - SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 1/9/2008 1/9/2008 - 54 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 1/24/2008 1/24/2008 - 93 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 5/25/2007 5/25/2007 - 80 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 6/25/2007 6/25/2007 - 69 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 6/21/2007 6/24/2007 - 17 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 5/10/2007 5/10/2007 - 27 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 6/24/2005 6/24/2005 - 5 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 12/31/2004 12/31/2004 - 4 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 10/27/2004 10/27/2004 - 1 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 6/3/2006 6/3/2006 - 2 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 6/12/2006 6/12/2006 - 7 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 6/19/2006 6/19/2006 - 1 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 5/16/2006 5/16/2006 - 2 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 6/6/2008 6/6/2008 - 1 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 10/30/2007 10/30/2007 - 1 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 10/31/2007 10/31/2007 - 1 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 5/22/2007 5/22/2007 - 1 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 2/2/2008 2/2/2008 - SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 2/11/2008 2/11/2008 - SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 2/8/2008 2/8/2008 - SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 1/22/2008 1/22/2008 - SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 11/21/2007 11/21/2007 - SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 4/28/2007 4/28/2007 - SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 9/17/2006 9/17/2006 - SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 5/22/2007 5/22/2007 - SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 5/27/2007 5/27/2007 - SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 6/27/2007 6/27/2007 - SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 7/4/2007 7/4/2007 - SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 5/20/2005 5/20/2005 - 8 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 5/6/2005 5/6/2005 - SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 5/31/2005 5/31/2005 - 17 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 6/10/2005 6/10/2005 - 32 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 5/6/2005 5/6/2005 - 50 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Repayment FALSE 4/29/2005 4/29/2005 - 50 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Forbearance FALSE 6/29/2006 5/22/2012 6/29/2006 1 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Forbearance FALSE 6/29/2006 12/10/2012 6/29/2006 1 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Forbearance FALSE 1/24/2008 11/5/2012 1/24/2008 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Forbearance FALSE 12/30/2007 5/9/2013 12/30/2007 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Forbearance FALSE 12/31/2007 12/20/2012 12/31/2007 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Forbearance FALSE 12/22/2007 9/19/2012 12/22/2007 77 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Forbearance FALSE 12/3/2007 12/20/2012 12/3/2007 3 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Forbearance FALSE 4/1/2007 10/8/2012 4/1/2007 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Forbearance FALSE 6/13/2007 2/19/2013 6/13/2007 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Forbearance FALSE 5/3/2007 1/2/2013 5/3/2007 99 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Forbearance FALSE 4/13/2007 12/11/2012 4/13/2007 56 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Forbearance FALSE 11/6/2006 11/19/2012 11/6/2006 14 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Forbearance FALSE 2/5/2006 7/17/2012 2/5/2006 3 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Forbearance FALSE 4/23/2005 10/4/2012 4/23/2005 7 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Forbearance FALSE 12/19/2004 7/27/2012 12/19/2004 8 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Forbearance FALSE 2/2/2005 8/14/2012 2/2/2005 2 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Forbearance FALSE 9/26/2004 8/15/2012 9/26/2004 6 SLM 2012-5 4/30/2012 PLUS 0.0000% Other Forbearance FALSE 5/8/2005 10/22/2012 5/8/2005 6 Id Borrowers Pmts Made RemTerm RemIO Payment RiskShare (%) ConsolFee (%) Floor IncomeRebate Coupon (%) BorrMargin Interim (%) Borr Margin Repay (%) BorrCap School (%) BorrCapRepay (%) BorrIndex SAP Margin Interim (%) SAPMarginRepay (%) SAPIndex 1 8 23 TRUE 3Mo T Bill LIBOR 1Mo 2 18 9 TRUE Fixed Rate LIBOR 1Mo 3 33 87 15 TRUE Fixed Rate LIBOR 1Mo 4 41 31 7 TRUE Fixed Rate LIBOR 1Mo 5 10 15 TRUE Fixed Rate LIBOR 1Mo 6 19 19 TRUE Fixed Rate LIBOR 1Mo 7 33 87 15 TRUE Fixed Rate LIBOR 1Mo 8 12 23 FALSE 3Mo T Bill 3Mo T Bill 9 17 28 FALSE 3Mo T Bill 3Mo T Bill 10 9 0 TRUE Fixed Rate 3Mo T Bill 11 21 28 0 TRUE Fixed Rate 3Mo T Bill 12 42 7 0 TRUE 3Mo T Bill LIBOR 1Mo 13 7 94 0 TRUE 3Mo T Bill LIBOR 1Mo 14 19 0 TRUE 3Mo T Bill LIBOR 1Mo 15 30 64 0 TRUE 3Mo T Bill LIBOR 1Mo 16 7 0 TRUE 3Mo T Bill 3Mo T Bill 17 17 94 0 TRUE 3Mo T Bill 3Mo T Bill 18 30 82 0 TRUE 3Mo T Bill 3Mo T Bill 19 39 76 0 TRUE 3Mo T Bill LIBOR 1Mo 20 8 0 TRUE 3Mo T Bill LIBOR 1Mo 21 16 0 TRUE 3Mo T Bill LIBOR 1Mo 22 28 76 0 TRUE 3Mo T Bill LIBOR 1Mo 23 44 0 TRUE 3Mo T Bill LIBOR 1Mo 24 8 0 FALSE Fixed Rate LIBOR 1Mo 25 18 0 FALSE Fixed Rate LIBOR 1Mo 26 29 91 0 FALSE Fixed Rate LIBOR 1Mo 27 41 37 0 FALSE Fixed Rate LIBOR 1Mo 28 49 61 0 FALSE Fixed Rate LIBOR 1Mo 29 0 0 TRUE Fixed Rate LIBOR 1Mo 30 0 0 TRUE Fixed Rate LIBOR 1Mo 31 0 0 TRUE Fixed Rate LIBOR 1Mo 32 0 0 TRUE Fixed Rate LIBOR 1Mo 33 0 0 FALSE Fixed Rate LIBOR 1Mo 34 0 0 TRUE Fixed Rate LIBOR 1Mo 35 0 0 TRUE Fixed Rate LIBOR 1Mo 36 0 0 TRUE Fixed Rate LIBOR 1Mo 37 0 0 TRUE 3Mo T Bill 3Mo T Bill 38 0 0 TRUE 3Mo T Bill 3Mo T Bill 39 0 0 FALSE 3Mo T Bill 3Mo T Bill 40 2 0 TRUE 3Mo T Bill 3Mo T Bill 41 18 0 TRUE 3Mo T Bill 3Mo T Bill 42 29 0 TRUE 3Mo T Bill 3Mo T Bill 43 42 78 0 TRUE 3Mo T Bill 3Mo T Bill 44 50 70 0 TRUE 3Mo T Bill 3Mo T Bill 45 1 0 TRUE 3Mo T Bill 3Mo T Bill 46 16 0 TRUE 3Mo T Bill 3Mo T Bill 47 27 95 0 TRUE 3Mo T Bill 3Mo T Bill 48 1 0 TRUE 3Mo T Bill 3Mo T Bill 49 14 0 TRUE 3Mo T Bill 3Mo T Bill 50 1 0 TRUE 3Mo T Bill 3Mo T Bill 51 18 0 TRUE 3Mo T Bill 3Mo T Bill 52 29 99 0 TRUE 3Mo T Bill 3Mo T Bill 53 38 96 0 TRUE 3Mo T Bill 3Mo T Bill 54 1 0 TRUE 3Mo T Bill 3Mo T Bill 55 18 0 TRUE 3Mo T Bill 3Mo T Bill 56 29 0 TRUE 3Mo T Bill 3Mo T Bill 57 39 97 0 TRUE 3Mo T Bill 3Mo T Bill 58 51 83 0 TRUE Fixed Rate 3Mo T Bill 59 2 0 FALSE Fixed Rate 3Mo T Bill 60 67 45 0 FALSE Fixed Rate 3Mo T Bill 61 18 0 FALSE Fixed Rate 3Mo T Bill 62 29 0 FALSE Fixed Rate 3Mo T Bill 63 42 86 0 FALSE Fixed Rate 3Mo T Bill 64 51 0 FALSE Fixed Rate 3Mo T Bill 65 4 23 TRUE Fixed Rate 3Mo T Bill 66 20 6 TRUE Fixed Rate 3Mo T Bill 67 31 17 TRUE Fixed Rate 3Mo T Bill 68 42 78 6 TRUE Fixed Rate 3Mo T Bill 69 4 22 TRUE Fixed Rate 3Mo T Bill 70 17 12 TRUE Fixed Rate 3Mo T Bill 71 28 14 TRUE Fixed Rate 3Mo T Bill 72 5 23 TRUE Fixed Rate 3Mo T Bill 73 18 12 TRUE Fixed Rate LIBOR 1Mo 74 29 16 TRUE Fixed Rate LIBOR 1Mo 75 40 8 TRUE Fixed Rate LIBOR 1Mo 76 5 22 TRUE Fixed Rate LIBOR 1Mo 77 18 13 TRUE Fixed Rate LIBOR 1Mo 78 30 16 TRUE Fixed Rate LIBOR 1Mo 79 41 7 TRUE Fixed Rate LIBOR 1Mo 80 6 21 FALSE 3Mo T Bill LIBOR 1Mo 81 18 12 FALSE 3Mo T Bill LIBOR 1Mo 82 31 16 FALSE 3Mo T Bill LIBOR 1Mo 83 42 98 6 FALSE 3Mo T Bill LIBOR 1Mo 84 4 0 TRUE 3Mo T Bill LIBOR 1Mo 85 63 95 0 TRUE Fixed Rate LIBOR 1Mo 86 18 0 TRUE Fixed Rate LIBOR 1Mo 87 30 0 TRUE Fixed Rate LIBOR 1Mo 88 42 0 TRUE Fixed Rate LIBOR 1Mo 89 51 0 TRUE Fixed Rate LIBOR 1Mo 90 3 0 TRUE Fixed Rate LIBOR 1Mo 91 18 0 TRUE Fixed Rate LIBOR 1Mo 92 28 91 0 TRUE Fixed Rate LIBOR 1Mo 93 38 82 0 TRUE Fixed Rate LIBOR 1Mo 94 60 60 0 TRUE Fixed Rate LIBOR 1Mo 95 3 0 TRUE Fixed Rate LIBOR 1Mo 96 15 0 TRUE 3Mo T Bill LIBOR 1Mo 97 36 84 0 TRUE 3Mo T Bill LIBOR 1Mo 98 40 80 0 TRUE 3Mo T Bill LIBOR 1Mo 99 3 0 TRUE 3Mo T Bill LIBOR 1Mo 18 0 TRUE 3Mo T Bill LIBOR 1Mo 0 TRUE 3Mo T Bill LIBOR 1Mo 30 0 TRUE Fixed Rate LIBOR 1Mo 40 97 0 TRUE Fixed Rate LIBOR 1Mo 54 66 0 TRUE Fixed Rate LIBOR 1Mo 4 0 TRUE 3Mo T Bill LIBOR 1Mo 61 59 0 TRUE 3Mo T Bill LIBOR 1Mo 18 0 TRUE Fixed Rate LIBOR 1Mo 30 0 TRUE Fixed Rate LIBOR 1Mo 41 0 TRUE Fixed Rate LIBOR 1Mo 52 0 TRUE Fixed Rate LIBOR 1Mo 5 0 FALSE 3Mo T Bill LIBOR 1Mo 66 70 0 FALSE 3Mo T Bill LIBOR 1Mo 18 0 FALSE 3Mo T Bill LIBOR 1Mo 30 0 FALSE 3Mo T Bill LIBOR 1Mo 42 0 FALSE 3Mo T Bill LIBOR 1Mo 52 0 FALSE 3Mo T Bill LIBOR 1Mo 2 0 TRUE Fixed Rate LIBOR 1Mo 18 0 TRUE Fixed Rate LIBOR 1Mo 30 0 TRUE Fixed Rate LIBOR 1Mo 37 32 0 TRUE Fixed Rate LIBOR 1Mo 55 0 TRUE Fixed Rate LIBOR 1Mo 1 0 TRUE Fixed Rate LIBOR 1Mo 20 0 TRUE Fixed Rate LIBOR 1Mo 26 7 0 TRUE Fixed Rate LIBOR 1Mo 1 0 TRUE Fixed Rate LIBOR 1Mo 17 0 TRUE Fixed Rate LIBOR 1Mo 28 0 TRUE Fixed Rate LIBOR 1Mo 39 97 0 TRUE Fixed Rate LIBOR 1Mo 1 0 TRUE Fixed Rate LIBOR 1Mo 18 0 TRUE Fixed Rate LIBOR 1Mo 29 0 TRUE 3Mo T Bill LIBOR 1Mo 39 0 TRUE 3Mo T Bill LIBOR 1Mo 52 0 TRUE 3Mo T Bill LIBOR 1Mo 2 0 FALSE 3Mo T Bill LIBOR 1Mo 62 56 0 FALSE 3Mo T Bill LIBOR 1Mo 18 0 FALSE 3Mo T Bill LIBOR 1Mo 30 0 FALSE 3Mo T Bill LIBOR 1Mo 40 0 FALSE 3Mo T Bill LIBOR 1Mo 55 0 FALSE 3Mo T Bill LIBOR 1Mo 7 17 TRUE 3Mo T Bill LIBOR 1Mo 16 32 TRUE Fixed Rate LIBOR 1Mo 8 0 TRUE Fixed Rate LIBOR 1Mo 19 0 TRUE Fixed Rate LIBOR 1Mo 26 94 0 TRUE Fixed Rate LIBOR 1Mo 43 77 0 TRUE Fixed Rate LIBOR 1Mo 50 70 0 TRUE Fixed Rate LIBOR 1Mo 9 0 TRUE Fixed Rate LIBOR 1Mo 63 57 0 TRUE Fixed Rate LIBOR 1Mo 13 0 TRUE Fixed Rate LIBOR 1Mo 31 89 0 TRUE Fixed Rate LIBOR 1Mo 48 72 0 TRUE Fixed Rate LIBOR 1Mo 52 68 0 TRUE 3Mo T Bill LIBOR 1Mo 7 83 0 FALSE 3Mo T Bill LIBOR 1Mo 4 0 TRUE 3Mo T Bill LIBOR 1Mo 1 0 TRUE 3Mo T Bill LIBOR 1Mo 17 0 TRUE 3Mo T Bill LIBOR 1Mo 30 0 TRUE 3Mo T Bill LIBOR 1Mo 41 0 TRUE 3Mo T Bill LIBOR 1Mo 49 71 0 TRUE 3Mo T Bill LIBOR 1Mo 2 0 TRUE 3Mo T Bill LIBOR 1Mo 62 58 0 TRUE 3Mo T Bill LIBOR 1Mo 18 0 TRUE Fixed Rate LIBOR 1Mo 31 0 TRUE Fixed Rate LIBOR 1Mo 42 78 0 TRUE Fixed Rate LIBOR 1Mo 52 0 TRUE Fixed Rate LIBOR 1Mo 5 0 FALSE Fixed Rate LIBOR 1Mo 64 0 FALSE Fixed Rate LIBOR 1Mo 15 0 FALSE Fixed Rate LIBOR 1Mo 28 88 0 FALSE Fixed Rate LIBOR 1Mo 42 78 0 FALSE Fixed Rate LIBOR 1Mo 53 66 0 FALSE Fixed Rate LIBOR 1Mo 6 24 TRUE Fixed Rate LIBOR 1Mo 18 11 TRUE Fixed Rate LIBOR 1Mo 31 13 TRUE Fixed Rate LIBOR 1Mo 43 5 TRUE Fixed Rate LIBOR 1Mo 6 24 TRUE Fixed Rate LIBOR 1Mo 18 11 TRUE Fixed Rate LIBOR 1Mo 30 15 TRUE Fixed Rate LIBOR 1Mo 42 6 TRUE Fixed Rate LIBOR 1Mo 5 19 FALSE Fixed Rate LIBOR 1Mo 17 7 FALSE Fixed Rate LIBOR 1Mo 43 77 5 FALSE Fixed Rate LIBOR 1Mo 2 0 TRUE 3Mo T Bill LIBOR 1Mo 66 50 0 TRUE 3Mo T Bill LIBOR 1Mo 34 86 0 TRUE 3Mo T Bill LIBOR 1Mo 58 41 0 TRUE 3Mo T Bill LIBOR 1Mo 2 0 TRUE 3Mo T Bill LIBOR 1Mo 17 0 TRUE 3Mo T Bill LIBOR 1Mo 49 71 0 TRUE 3Mo T Bill LIBOR 1Mo 17 0 TRUE 3Mo T Bill LIBOR 1Mo 4 0 TRUE 3Mo T Bill LIBOR 1Mo 19 0 TRUE 3Mo T Bill LIBOR 1Mo 31 0 TRUE 3Mo T Bill LIBOR 1Mo 44 93 0 TRUE Fixed Rate LIBOR 1Mo 50 80 0 TRUE Fixed Rate LIBOR 1Mo 5 0 TRUE Fixed Rate LIBOR 1Mo 62 89 0 TRUE Fixed Rate LIBOR 1Mo 19 0 TRUE Fixed Rate LIBOR 1Mo 31 0 TRUE Fixed Rate LIBOR 1Mo 44 0 TRUE Fixed Rate LIBOR 1Mo 51 98 0 TRUE Fixed Rate LIBOR 1Mo 4 0 FALSE Fixed Rate LIBOR 1Mo 75 67 0 FALSE Fixed Rate LIBOR 1Mo 20 99 0 FALSE Fixed Rate LIBOR 1Mo 30 0 FALSE Fixed Rate LIBOR 1Mo 44 92 0 FALSE 3Mo T Bill LIBOR 1Mo 55 0 FALSE 3Mo T Bill LIBOR 1Mo 48 57 0 TRUE 3Mo T Bill LIBOR 1Mo 50 70 0 TRUE 3Mo T Bill LIBOR 1Mo 2 0 TRUE 3Mo T Bill LIBOR 1Mo 18 0 TRUE 3Mo T Bill LIBOR 1Mo 31 0 TRUE Fixed Rate LIBOR 1Mo 42 0 TRUE Fixed Rate LIBOR 1Mo 49 71 0 TRUE Fixed Rate LIBOR 1Mo 2 0 TRUE Fixed Rate LIBOR 1Mo 18 0 TRUE Fixed Rate LIBOR 1Mo 30 0 TRUE Fixed Rate LIBOR 1Mo 42 0 TRUE Fixed Rate LIBOR 1Mo 51 0 TRUE Fixed Rate LIBOR 1Mo 6 0 FALSE Fixed Rate LIBOR 1Mo 65 55 0 FALSE Fixed Rate LIBOR 1Mo 16 0 FALSE Fixed Rate LIBOR 1Mo 32 88 0 FALSE Fixed Rate LIBOR 1Mo 42 78 0 FALSE Fixed Rate LIBOR 1Mo 56 64 0 FALSE 3Mo T Bill LIBOR 1Mo SLM Student Loan Trust 2012-5 Issuing Entity $280,000,000 Floating Rate Class A-1 Student Loan-Backed Notes $360,000,000 Floating Rate Class A-2 Student Loan-Backed Notes $575,000,000 Floating Rate Class A-3 Student Loan-Backed Notes $36,800,000 Floating Rate Class B Student Loan-Backed Notes SLM Funding LLC Depositor Sallie Mae, Inc. Sponsor, Servicer and Administrator Joint Book-Runners BofA Merrill Lynch Credit Suisse J.P. Morgan July 9, 2012
